Citation Nr: 0325138	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  01-00 365A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the cervical spine with 
radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




INTRODUCTION

The veteran had active service from June 1978 to February 
1999.

This case came initially before the Board of Veterans' 
Appeals (Board) on appeal from a March 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Nasville, Tennesse.  Subsequently, the veteran's claims file 
was transferred to the VA Regional Office (RO) in St. 
Petersburg, Florida later in March 1999.  At present, the 
veteran's case is before the Board for appellate 
adjudication.

The Board notes that, the January 2001 substantive appeal 
perfected the issues of increased initial ratings for a low 
back disability and a skin disability.  However, in a 
December 2001 statement, the veteran indicated that he was 
satisfied with his appeal regarding the initial ratings 
assigned to the low back and skin disabilities, and that he 
remained dissatisfied only with the appeal regarding the 
rating of his cervical spine disability.  As such, the 
veteran's claims for increased initial ratings for the low 
back and skin disabilities have been withdrawn.  See 38 
C.F.R. § 20.204 (2003).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The veteran's service-connected cervical spine disability 
is manifested by moderate limitation of motion.  There are no 
neurological symptoms demonstrated as due to cervical spine 
pathology.




CONCLUSION OF LAW

The initial rating assigned for the veteran's degenerative 
joint disease of the cervical spine with radiculopathy is not 
appropriate, and the criteria for a 20 percent disability 
evaluation have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010, 5290 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the appellant by VA has been provided, as 
required by law regarding the issue addressed in this appeal.  
On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159), which modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The law 
affects a case such as this because the claim was pending on 
the date of enactment of the new law.  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 
174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the VCAA, as well as the 
recent implementing regulations.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to prove the claim on appeal 
via the March 1999 rating decision, the November 2000 
statement of the case, the December 2002 supplemental 
statement of the case, and the September 2002 RO letter to 
the veteran.  Specifically, the veteran has been informed of 
the need to show that his cervical spine disability is more 
severe than currently evaluated under the applicable 
diagnostic codes.  Additionally, the veteran was given the 
benefit of VA examinations in September 2000, October 2000, 
November 2000, and October 2002.  Furthermore, via the 
December 2002 supplemental statement of the case and the 
September 2002 RO letter, the veteran was given specific 
information with respect to the VCAA and of the changes in 
the law and VA duties pursuant to the enactment of the VCAA.  
Moreover, via a July 2003 RO letter, the veteran was given 
the opportunity to submit additional evidence and/or argument 
to the Board if he so desired.  The notification requirement 
has therefore been satisfied.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
all known and available relevant medical records, including 
the service medical records, and all additional VA treatment 
records and examinations have been obtained and associated 
with the claims file, including his treatment records from 
the West Palm Beach VA Medical Center and his latest 
examination report dated October 2002.  No additional records 
which need to be obtained have been identified by the 
veteran, including subsequent to the July 2003 RO letter 
discussed above.  Furthermore, the appellant was given the 
opportunity to present testimony at a hearing on appeal, but 
he failed to take advantage of such opportunity.  Thus, the 
duty to assist requirement has been satisfied as well.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

In this case, in a March 1999 rating decision, the veteran 
was granted service connection for degenerative joint disease 
of the cervical spine with radiculopathy, and was assigned a 
10 percent initial rating under Diagnostic Codes 5010 and 
5290, effective March 1, 1999, the day following his 
discharge from active service.  The veteran's disability has 
remained rated at the same level to the present day.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
an appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates "staged ratings" where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2003).

Moreover, when evaluating musculoskeletal disabilities, the 
VA may, in addition to applying the schedular criteria, 
consider granting a higher rating in cases in which 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

The service medical records show the veteran was treated 
during service for neck/shoulder pain and was diagnosed with 
degenerative joint disease of the cervical spine.

A September 2000 VA examination report notes the veteran 
reported a history of an acute neck injury and gradual neck 
pain as a result of being in the special forces for 10 years 
and an airborne ranger for another 10 years.  At this time, 
he worked as an ROTC high school teacher.  The veteran 
further noted that that he had reduced range of motion after 
physical activity such as yard work, and developed numbness 
and paresthesia of the right upper extremity while driving.  
He further reported he had missed work three times in the 
prior three months due to neck pain, and that recently he had 
been rejected for a job in the U.S. Postal Service.  The 
objective findings include a normal cervical spine curvature, 
no muscle spasm or tenderness, forward flexion and 
dorsiflexion of 0 to 30 degrees (normal), lateral flexion of 
0 to 25 degrees bilaterally (normal being 0 to 40 degrees), 
and lateral rotations of 0 to 45 degrees bilaterally (normal 
being 0 to 55 degrees).  No weakened movement, excessive 
fatigability or incoordination was noted, but there was 
probable further limitation of range of motion of the neck 
due to pain.  X-rays revealed mild degenerative changes, but 
the intervertebral disc spaces and foramina appeared intact.  
The veteran's diagnosis was cervical strain.

An October 2000 VA examination report indicates the veteran 
was examined the prior month, and that at this time he 
complained of more pain on the right side of the shoulder 
radiating to the elbow.  His biceps reflexes were absent, but 
the bilateral triceps' jerks were traced.  He also had 
adequate tactile sensory of both hands, and upper extremity 
motor power of 5/5 bilaterally.

A November 2000 VA Magnetic Resonance Imaging (MRI) report 
shows the veteran was diagnosed with multilevel spinal 
stenosis produced by large endplate spurs, as well as 
herniated discs at C3-4, C4-5, C5-6 and C6-7.

In September 2002, the RO received medical records from the 
West Palm Beach VA Medical Center (VAMC) dated from 1999 to 
2002, which describe the treatment the veteran received for 
various health problems, including lumbar and cervical spine 
disabilities.  September 2000 x-rays reveal he was diagnosed 
with mild degenerative changes with intervertebral disc 
spaces and foramina intact in appearance.  December 2000 
notations show the veteran was given a cervical epidural 
steroid injection, and that his diagnosis was cervicalgia 
with radicular component, although he had a normal gait and 
posture with full range of motion of the neck and arms.  
Additionally, medical notations dated March 2002, July 2002 
and August 2002 show the veteran was diagnosed with cervical 
spondylosis with herniated disc at C3-4, C4-5, C5-6 and C6-7.  
Notations dated July 11, 2002 also indicate that the veteran 
was sent to a local hospital in St. Lucia due to severe pain, 
that he was given a shot of Dermoral, and that he was 
instructed to return to the VAMC on July 16, 2002 for follow 
up, or sooner if needed.  

An October 2002 VA examination report shows the veteran had 
cervical spine discomfort rated between 6 and 8 which 
prevented him from doing his physical therapy and he feels he 
has lost much of his aerobic conditioning.  There was also a 
feeling of weakness associated with the pain and stiffness of 
the entire spinal column.  The objective evidence reveals 5/5 
of motor strength of the upper and lower extremities, with an 
unaffected gait.  No spasm were palpable at the paracervical 
musculature.  And, the veteran's range of motion of the neck 
was 40 degrees of flexion and extension, left lateral 
rotation to 45 degrees, right lateral rotation to 40 degrees, 
and bilateral lateral flexion to 50 degrees.

An October 2002 VA MRI report reveals the veteran's diagnosis 
was multilevel degenerative hypertrophic spurs and disc 
herniations, particularly severe from the right side at C3-4, 
bilaterally at C4-5 and C6-7 with stenosis of the anterior 
posterior diameter of the spinal canal.

With respect to the applicable criteria, traumatic arthritis 
rated under Diagnostic Code 5010, established by x-ray 
findings, will be rated on the basis of degenerative 
arthritis (under Diagnostic Code 5003) which in turn is rated 
as limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved. When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion rate as below: with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent evaluation is assigned (the 
maximum allowed). With x- rays evidence of involvement of 2 
or more major joints or 2 or more minor joint groups a 10 
percent evaluation is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2003).

Under Diagnostic Code 5290, limitation of motion of the 
cervical spine is rated as 10 percent disabling if slight in 
degree, as 20 percent disabling if moderate in degree, and as 
30 percent disabling if severe in degree.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5290 (2003).

The Board observes that the words "slight," "moderate," and 
"severe" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2002).

Upon a review of the evidence, the Board finds that the 
veteran's cervical spine disability more nearly approximates 
a disability characterized by moderate limitation of motion, 
and thus, a grant of a 20 percent rating is warranted under 
Diagnostic Code 5290, taking into consideration the 
requirements of 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  Specifically, the Board finds that the 
veteran's disability is characterized by continuous painful 
limitation of motion of the neck rated between 6 and 8, 
specially after physical activity such as yard work.  He also 
reports a feeling of weakness associated with the pain and 
stiffness of the spinal column, although he has 5/5 of motor 
strength of the upper and lower extremities, with an 
unaffected gait.  As well, the veteran does not have palpable 
spasm at the paracervical musculature.  The veteran's 
cervical range of motion is currently 40 degrees of flexion 
and extension, left lateral rotation to 45 degrees, right 
lateral rotation to 40 degrees, and bilateral lateral flexion 
to 50 degrees.

For the foregoing reasons, the Board finds that a grant of a 
20 percent initial disability evaluation is warranted.  In 
arriving at this conclusion, the Board has considered the 
history of the veteran's disability, the current clinical 
manifestations and the effect this disability may have on the 
earning capacity of the veteran, the nature of the original 
disability, and the functional impairment that can be 
attributed to pain and weakness.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5290 (2003); see DeLuca, 
supra.  The Board further finds that the veteran's service-
connected cervical spine disability is not productive of 
severe limitation of motion, which would be required in order 
to warrant a higher evaluation to 30 percent under Diagnostic 
Code 5290.  Several range of motion studies have only showed 
10 to 20 degrees deviations from the normal movement.  While 
it might be argued that a separate rating should be assigned 
for degenerative joint disease of the cervical spine, such an 
argument would be contrary to the rule against pyramiding.  
38 C.F.R. § 4.14 (2003).  In other words, since the rating 
criteria currently applied in evaluating the veteran's 
disability (Diagnostic Code 5290) contemplates limitation of 
motion, the award of separate ratings for the same 
manifestations under different diagnostic, such as Diagnostic 
Codes 5003 or 5010, would constitute pyramiding, and thus, a 
violation of the requirements under 4.14.  See id. 

Furthermore, in consideration of whether a grant of a 
disability evaluation in excess of 20 percent is warranted, 
the Board has evaluated the veteran's disability under 
alternative Diagnostic Codes 5285 and 5287.  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (implicitly holding that the 
BVA's selection of a Diagnostic Code may not be set aside as 
"arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with law," if relevant data is examined and 
a reasonable basis exists for its selection) (Citations 
omitted). 

The Board has considered other diagnostic criteria in this 
case. However, there is no evidence of a vertebral fracture 
(Diagnostic Code 5285) or ankylosis (Diagnostic Code 5287).  
See 38 C.F.R. §§ 4.71a, Diagnostic Codes 5285, 5287 (2003).  
See Butts, supra.

Additionally, the Board acknowledges that the October 2002 VA 
MRI report reveals the veteran's diagnosis was multilevel 
degenerative hypertrophic spurs and disc herniations, 
particularly severe from the right side at C3-4, bilaterally 
at C4-5 and C6-7 with stenosis of the anterior posterior 
diameter of the spinal canal.  However, the evidence simply 
does not show that the veteran's disability is characterized 
by intervertebral disc syndrome (IDS) with severe recurring 
attacks with little intermittent relief; or by IDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  
Hence, an increased initial rating in excess of 20 percent is 
not warranted under Diagnostic Code 5293.  See 38 C.F.R. 
§ 5293 (as effective prior to and as of September 23, 2003).  
See Butts, supra.

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2001) have been 
considered whether or not they were raised 
by the appellant as required by the Court's holding in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The 
Board has considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2003) is warranted.  In the instant case, 
however, the evidence does not show that the veteran's 
cervical spine disability alone causes marked interference 
with employment (i.e., beyond that contemplated in the 
currently assigned evaluation) or the need for frequent 
periods of hospitalization, or has otherwise rendered 
impracticable the application of the regular schedular 
standards.  

Specifically, the Board finds that the medical evidence of 
record simply does not show that the veteran's disability, 
per se, is productive of marked interference with employment.  
In this respect, the law is clear that only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on these issues.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  To the extent that the 
claimant may experience functional impairment due to the 
service-connected neck disability, the Board finds that such 
impairment is contemplated in the currently assigned rating.  
Furthermore, although the veteran reports having been 
rejected from employment with the U.S. Postal Service, it 
appears he is currently employed as an ROTC high school 
teacher. 

With respect to the disability at issue, the Board has 
contemplated the award of a schedular rating in excess of 20 
percent under alternative applicable Diagnostic Codes.  
However, the Board has not found the disability under 
consideration to be of such severity as to warrant assignment 
of a higher rating on a schedular basis than that indicated 
above.  Likewise then, referral for consideration for extra-
schedular evaluations is not warranted here.  See Bagwell v. 
Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial disability evaluation of 20 percent, but no more, 
for degenerative joint disease of the cervical spine with 
radiculopathy is granted, subject to the applicable 
regulatory provisions governing payment of monetary awards.



	
                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



